Filed 06/21/19                                     Case 19-21640                                      Doc 61



                                      UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF CALIFORNIA


           In re                                         )   Case No. 19-21640 - B - 13
           Debora Leigh Miller-Zuranich,                 )   Docket Control No. JPJ-1
                              Debtor.                    )   Document No. 35
                                                         )   Date: 06/18/2019
                                                         )   Time: 1:00 PM
                                                         )   DEPT: B



                                                        Order
           The motion is ORDERED CONDITIONALLY DENIED for reasons stated in the
           ruling appended to the minutes.
           IT IS FURTHER ORDERED that the Debtor shall have 10 days from entry of
           this order to convert this case to a Chapter 11 case. If the Debtor
           fails to do this, the case will be dismissed on the Trustee’s ex parte
           application.


                     June 21, 2019




           [35] - Motion/Application to Dismiss Case [JPJ-1] Filed by Trustee Jan P. Johnson (kwis)
